DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-18 are pending.
Claims 1-7 and 16 are withdrawn.
Claims 8-15 and 17-18 are currently amended.
Claims 8 and 17 are independent.

Response to Arguments
Applicant’s arguments filed 9/6/2021 have been considered but are not fully persuasive.
35 U.S.C. 112(a) rejections
Regarding claims 8-15, the prior rejection of the claims is withdrawn in view of the current amendments clarifying that the steps of “verifying”, “generating”, and “sending” are performed by the POS terminal.
35 U.S.C. 112(b) rejections
Regarding claim 8, the prior rejection of claim 8 for reciting a process which is not a series of steps is withdrawn in view of the current amendments.
Regarding claim 15, the prior rejection of claim 15 for lacking proper antecedent basis for “sending the message packet by a Bluetooth-based broadcast message” is withdrawn in view of Applicant’s argument that claim 15 depends on claim 14.
35 U.S.C. 102 and 35 U.S.C 103 rejections
Regarding the prior rejection of claims 8 and 10-15 under 35 U.S.C. 102(a)(1) as being anticipated by Wong (US 2015/0339664 A1), Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the current amendments.
Regarding the prior rejection of claims 9, 17, and 18 under 35 U.S.C. 103 as obvious over Wong in view of Ghaidan (US 2010/0153267 A1), Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the current amendments.

Examiner’s Comments
In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility . See MPEP 2103(c).  

Optional Language
Optional limitations are generally not given patentable weight. See MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”). 
The following limitations include optional language:
Claim 8:  “generating…when the transaction token is valid”
Claim 9:  “generating…when the last transaction record is empty”
Claim 10: “generating…when the comparison does not conflict”
Claim 13:  “if the transaction amount is greater than a preset transaction amount threshold”

Not Positively Recited
The following limitations are not positively recited and, therefore, do not differentiate the claims from the prior art: 
Claim 8:  “the transaction record is obtained by the client device in advance from a payment server”
Claim 8:  “wherein the valid state includes that the expiry date is later than the current time”
Claim 10:  “wherein the transaction record set is capable of being compared”

Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following limitations include intended use limitations:
Claim 17:  “a two-dimensional code scanner configured to scan”
Claim 17:  “a processor, configured to verify”
Claim 17:  “a Bluetooth communication protocol, configured to send”
Claim 17: “for performing by the client device for the next transaction with a POS terminal”



Claim Objections
Claim 8 is objected to because of the following informalities:  
The claim recites “the client device” when it should instead recite “[[the]] a client device”.
The claim recites “… is capable of performing next transaction …” when it should instead recite “… is capable of performing a next transaction …”.
The claim recites “… expiry date; wherein …” when it should instead recite “… expiry date,[[;]] wherein …”, ie. the semi-colon should be replaced with a comma.
Claim 17 is objected to because of the following informalities:  
The claim recites “… record; wherein” when it should instead recite “ ...record,[[;]] wherein …”, ie. the semi-colon should be replaced with a comma.
Claim 18 is objected to because of the following informalities:
The claim recites “… if the no conflict is found …” when it should instead recite “… if [[the]] no conflict is found …”.
The claim recites “… is generate which includes …”, which is ungrammatical.
Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 18:  “a payment server communication module, configured to upload … download”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 8, 14, 15, and 17, the claims contain the trademark/trade name “Bluetooth”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a short distance wireless communications protocol and, accordingly, the identification/description is indefinite.
Claims 9-15 and 18 are rejected by virtue of dependency on claims 8 and 17.
Regarding claim 13, the claim recites “token; when the transaction amount is greater than a preset transaction amount threshold.”  The semi-colon before “when” renders the claim indefinite because it is unclear as to what step is being modified.

Regarding claim 17, the claim recites “a Bluetooth communication protocol” as a system component which is configured to send the new transaction record to the client device.  However, it is unclear as to how a protocol can be a system component, because a protocol is merely a set of rules governing the exchange or transmission of data between devices.  It is further unclear as to how a protocol can be configured to perform a step, because a protocol is merely a set of rules governing the exchange or transmission of data between devices.
Claim 18 is rejected by virtue of dependency on claim 17.

Regarding claim 18, the claim limitation “payment server communication module configured to upload” / “further configured to download” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tebbe (US 2015/0006386 A1) in view of Koh (US 2017/0011391 A1).

Regarding claim 8, Tebbe discloses a method for offline transaction (see Title, para. 0011), comprising:
scanning, by the POS terminal, a code for a transaction displayed by the client device, and obtaining, by the POS terminal, information of the code (see para. 0109), wherein the information of the code includes a transaction token and a last transaction record, the transaction token is obtained by the client device in advance from a payment server, and the transaction token includes an expiry date (see para. 0015);
verifying, by the POS terminal, that the transaction token is in a valid state, wherein the valid state includes that the expiry date is later than the current time (see para. 0019-0021); 
Tebbe does not explicitly disclose the following features which Koh teaches:
a last transaction record, wherein the last transaction record indicates a virtual card balance and a transaction counter in a last transaction (see para. 0107);
generating a new transaction record according to the transaction amount input by a merchant to the POS terminal and the last transaction record when the transaction token is valid (see para. 0107);
wherein the new transaction record indicates the virtual balance and the transaction counter right after the last transaction (see para. 0107); 
sending, by the POS terminal, the new transaction record to the client device via a wireless short-range communication protocol such that the client device is capable of performing next transaction with a POS terminal (see para. 0107).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Tebbe to include those features taught by Koh as discussed above.
One skilled in the art would have been motivated to make the modification in order to check the validity of the transaction token (see Koh, para. 0107).

Regarding claim 9, Koh teaches wherein the transaction token further comprises a virtual card balance and a transaction counter, the generating a new transaction record according to the transaction amount input by the merchant to the POS terminal and the last transaction record comprises: verifying that the last transaction record is empty; generating a new transaction record according to the virtual card balance and the cumulative counter of transactions included in the transaction token, and the transaction amount when the last transaction record is empty (see para. 0107).

Regarding claim 10, Koh teaches wherein the method further comprises: Page 4 of 12U.S. Application No. 16/681,365Confirmation No. 8662 uploading the new transaction record to the payment server, and storing, by payment server, a transaction record set wherein the transaction record set includes transaction records performed by the client device and the POS terminal uploaded by the POS terminal after the payment server sends the transaction token to the client device; wherein the transaction record set is capable of being compared with the transaction record list when the payment server receives the transaction record list sent by the client device, and generating, by the payment server, a new transaction token for transmission to the client device when the comparison does not conflict; the new transaction token includes a new expiry date, the new expiry date is later than the current time (see para. 0107).

Regarding claim 11, Koh teaches wherein the method further comprises: downloading a top-up command from the payment server; wherein the top-up command includes a top-up amount, a virtual card ID and a client device not present top- up counter (see para. 0107-0108).

Regarding claim 12, Koh teaches wherein the transaction token further comprises a virtual card ID of the client device, the transaction record comprises a client device not present top-up counter, the method also comprises: after the P0S terminal verifies that the transaction token is valid, searching for a top-up command of the virtual card according to the virtual card ID; generating a top- up transaction record according to the top-up amount of the top-up command and the last transaction record obtained from the client device when the client device not present top-up counter of the top-up command is greater than the client device not present top-up counter recorded in the last transaction record; wherein, the value of the client device not present top-up counter of the top-up transaction record is the value of the client device not present top-up counter of the top-up command; updating the last transaction record to the top-up transaction record (see para. 0107-0108).

Regarding claim 13, Tebbe discloses wherein the transaction token further includes a generation time of the transaction token; the method further comprises: if the transaction amount is greater than a preset transaction amount threshold, generating or not the new transaction record according to the generation time of the transaction token; when the transaction amount is greater than a preset transaction amount threshold (see para. 0015).

Regarding claim 14, Koh teaches wherein the information of the code further comprises a reply message address and the step of sending the new transaction record to the client device via a Bluetooth communication protocol comprises: generating a message packet according to the reply message address and the new transaction record; sending the message packet by a short-distance wireless communications protocol (see para. 0107).

Regarding claim 17, Tebbe discloses a POS terminal, comprising:
a two-dimensional code scanner, configured to scan a code for a transaction displayed by the client device to obtain information of the code: wherein the information of the code includes a transaction token and a last transaction record, the transaction token is obtained by the client device in advance from a payment server, and the transaction token includes an expiry date (see para. 0013, 0016, 0019); 
a processor, configured to verify that the transaction token is in a valid state; if the transaction token is valid, generates a new transaction record according to the transaction amount input by a merchant to the POS terminal and the last transaction record; wherein the valid state includes that the expiry date is later than the current time (see para. 0019-0021);
Tebbe does not explicitly disclose the following features which Koh teaches:
a short-range communications protocol configured to send the new transaction record to the client device for performing by the client device for the next transaction with a POS terminal (see para. 0107).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the terminal of Tebbe to include a short-range communications protocol configured to send the new transaction record to the client device for performing by the client device for the next transaction with a POS terminal (see para. 0107).
One skilled in the art would have been motivated to make the modification in order to reflect a deduction of balance according to the transaction (see para. 0107).

Regarding claim 18, Tebbe does not explicitly disclose the following features which Koh teaches: a payment server communication module, configured to:
upload the new transaction record to the payment server to store a transaction record set corresponding to the client device; the transaction record set includes transaction records performed by the client device and the POS terminal uploaded by the POS terminal after the payment server sends the transaction token to the client device; the transaction record set is configured to compare with the transaction record list when the payment server receives the transaction record list sent by the client device, and generating, by the payment server, a new transaction token for transmission to the client device if the no conflict is found during the comparison; the new transaction token is generate which includes a new expiry date, the new expiry date is later than the current time (see para. 0107-0108); or
the payment server communication module, further configured to download a top-up command from the payment server, wherein the top-up command is generated while a card holder of the client device logs in the payment server for top-up, and the top-up command 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Tebbe to include those features taught by Koh as discussed above.
One skilled in the art would have been motivated to make the modification in order to allow the holder to top-up the e-token enabled device (see Koh, para. 0107).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tebbe in view of Koh, further in view of Ho (US 2013/0010960 A1).

Regarding claim 15, Tebbe in view of Koh does not explicitly teach wherein the step of sending the message packet by a short-distance wireless communications protocol comprises: dividing the message packet into a plurality of message packets, and the divided message packet includes a sequence number, and the sequence number is configured to identify the segment that the message of the divided message packet is in the message of the message packet before divided; sending the plurality of message packets by short-distance wireless communications protocol.
Ho teaches wherein the step of sending a message packet by a short-distance wireless communications protocol comprises: dividing the message packet into a plurality of message packets, and the divided message packet includes a sequence number, and the sequence number is configured to identify the segment that the message of the divided message packet is in the message of the message packet before divided; sending the plurality of message packets by short-distance wireless communications protocol (see para. 0002-0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Tebbe further to include wherein the step of sending the message packet by a short-distance wireless communications protocol comprises: dividing the message packet into a plurality of message packets, and the divided message packet includes a sequence number, and the sequence number is configured to identify the segment that the message of the divided message packet is in the message of the message packet before divided; sending the plurality of message packets by short-distance wireless communications protocol.
One skilled in the art would have been motivated to make the modification in order to address data reception failures (see Ho, para. 0004).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERIC T WONG/Primary Examiner, Art Unit 3692